MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                  Aug 31 2018, 5:24 am
this Memorandum Decision shall not be                                       CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                          Curtis T. Hill, Jr.
Brownsburg, Indiana                                      Attorney General of Indiana
                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

David Newson,                                            August 31, 2018
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A05-1708-PC-1785
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc Rothenberg,
Appellee-Respondent.                                     Judge
                                                         The Honorable Amy J. Barbar,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G02-9604-PC-48010



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018          Page 1 of 11
[1]   David Newson appeals the denial of his petition for post-conviction relief. We

      affirm.


                                      Facts and Procedural History

[2]   The relevant facts as discussed in Newson’s direct appeal follow:


              [O]n April 6, 1996, Leroy Cooks and Darryl Ford were standing
              outside some apartments. Defendant David Newson and
              another man drove up and exited their car. [Newson] had a
              tattoo and was wearing a blue bandanna.


              [Newson] and the other man walked past Cooks and Ford,
              climbing a short stairway to Rosezina Chandler’s apartment and
              knocked on her door. Chandler opened the door and told
              [Newson] that she did not want any company. He responded,
              “Cool,” and turned to walk away. Chandler noticed a black
              handgun on the side of [Newson’s] hip.


              As [Newson] and the other man descended the small stairway,
              Cooks observed [Newson] confront Ford. [Newson] demanded
              ten dollars that Ford owed him. Ford responded, “No, I owe
              you five dollars.” [Newson] then struck Ford with his fist and a
              melee ensued. A short distance away in her apartment, Chandler
              heard Ford exclaim, “Why are you doing this?”


              About this time, Cooks observed [Newson] pull out a gun, point
              it at Ford’s stomach or chest area and begin shooting. As
              Chandler was “opening up [her] door to tell them to cool the
              noise down,” she heard a gunshot. Through the open doorway,
              Chandler could observe “[Newson] and Ford wrestling around,”



      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 2 of 11
              but as Cooks fled upstairs to Chandler’s apartment, he blocked
              her view of the shooter.


              Despite not wanting company moments earlier, Chandler let
              Cooks in, and he proceeded to the kitchen window and observed
              [Newson] still shooting Ford. Both Cooks and Chandler saw
              [Newson] and the other man leave the scene in a small silver or
              gray automobile as Ford lay face down in front of the apartment.


              Chandler phoned 911 and hung up. The dispatcher called her
              back. Chandler told the dispatcher there had been a shooting.
              Cooks eventually went downstairs and flagged down the police
              officer. A blue bandanna similar to [Newson’s] was found at the
              scene with a cartridge casing underneath it.


      Newson v. State, 721 N.E.2d 237, 238-239 (Ind. 1999) (footnote omitted).


[3]   The State charged Newson with murder and carrying a handgun without a

      license as a class C felony. Id. at 239. On December 3, 1997, a jury found

      Newson guilty as to both counts. Id. The trial court imposed a sentence of

      sixty-five years for murder and eight years for carrying a handgun without a

      license. Id.


[4]   On appeal, Newson argued that the trial court committed reversible error by

      excluding a portion of a defense witness’s testimony and that there was

      insufficient evidence because the testimony of Cooks and Chandler identifying

      him as the shooter and placing him at the scene prior to the shooting was

      “incredibly dubious.” Id. at 239-240. The Indiana Supreme Court affirmed. Id.

      at 241.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 3 of 11
[5]   On November 17, 2000, Newson filed a petition for post-conviction relief. On

      February 28, 2002, Newson filed an amended petition. In May 2003, the court

      dismissed Newson’s petition without prejudice. In August 2003, Newson filed

      a petition for post-conviction relief. That same month, the court denied

      Newson’s request for a public defender. In February 2004, Newson filed an

      amended petition. After a hearing, the court denied Newson’s petition on July

      28, 2004. Newson appealed and presented numerous grounds for arguing

      ineffective assistance including that his trial counsel was ineffective for failing to

      object to certain hearsay testimony of Sergeant William Benjamin, failing to

      attempt to suppress the evidence of an out-of-court identification of him as the

      shooter on the basis that the process and the photo array were unduly

      suggestive, not tendering an instruction on the included offense of reckless

      homicide, and failing to object to some of the aggravating factors relied upon by

      the trial court at sentencing. See Newson v. State, No. 49A02-0410-PC-855

      (“Cause No. 855”) (Ind. Ct. App. November 28, 2005), trans. denied. This

      Court affirmed. Id.


[6]   In February 2015, Newson filed a petition for successive post-conviction relief.1

      On February 27, 2015, another panel of this Court authorized Newson to file a

      successive petition.2 On March 2, 2015, Newson filed a petition for post-

      conviction relief alleging that his trial counsel failed to object to hearsay




      1
          The record does not contain a copy of Newson’s February 2015 petition.
      2
          Judge Baker dissented.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 4 of 11
      testimony from Sergeant Benjamin, failed to file a motion to suppress unduly

      suggestive pre-trial identification procedure, and failed to move to exclude

      tainted in-court identifications.


[7]   On September 24, 2015, Newson filed an amendment to his petition alleging

      that his trial counsel failed to tender jury instructions regarding the lesser

      included offenses of voluntary manslaughter, involuntary manslaughter, and

      reckless homicide, and failed to present evidence of mitigating circumstances at

      sentencing.


[8]   On February 15, 2017, the court held a hearing. The prosecutor argued that the

      court did not have jurisdiction to hear amendments to a successive post-

      conviction petition because “[t]he Court of Appeals grants successive PCR

      based upon the issues that are presented to it and that. . . any amendments to a

      successive PCR have to be approved by the Court of Appeals and not the trial

      court.” Transcript Volume II at 14. Newson’s counsel argued that she did not

      know of any caselaw that prohibited a successive petition from being amended

      once the Court of Appeals granted authority to file a successive petition. The

      court sustained the State’s objection to the amendment.


[9]   On March 22, 2017, the court reconvened for the evidentiary hearing.

      Newson’s trial counsel testified that she did not have independent recollection

      of what the testimony was or why she did not object, that she did not recall the

      photo array, that she made a note that Newson did not want any lesser included

      instructions, and that she did not recall if she and Newson had a conversation


      Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 5 of 11
       about friends or family members testifying at sentencing. On cross-

       examination, she testified that Newson was drunk on toilet wine the first day he

       came to court and was belligerent with her and the court.


[10]   On July 14, 2017, the court entered an order denying the petition for post-

       conviction relief and noted that the issues Newson raised in his successive

       petition are identical to or at least mirrored the issues that he raised in his first

       petition.


                                                   Discussion

[11]   Before addressing Newson’s allegations of error, we note the general standard

       under which we review a post-conviction court’s denial of a petition for post-

       conviction relief. The petitioner in a post-conviction proceeding bears the

       burden of establishing grounds for relief by a preponderance of the evidence.

       Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004); Ind. Post-Conviction Rule 1(5).

       When appealing from the denial of post-conviction relief, the petitioner stands

       in the position of one appealing from a negative judgment. Fisher, 810 N.E.2d

       at 679. On review, we will not reverse the judgment unless the evidence as a

       whole unerringly and unmistakably leads to a conclusion opposite that reached

       by the post-conviction court. Id. “A post-conviction court’s findings and

       judgment will be reversed only upon a showing of clear error – that which

       leaves us with a definite and firm conviction that a mistake has been made.” Id.

       In this review, we accept findings of fact unless clearly erroneous, but we

       accord no deference to conclusions of law. Id. The post-conviction court is the

       sole judge of the weight of the evidence and the credibility of witnesses. Id.
       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 6 of 11
[12]   Newson argues that his trial counsel was ineffective for failing to: object to a

       police officer’s testimony about out-of-court testimonial statements made by

       unidentified witnesses who did not testify in court and were not subject to cross-

       examination; file a motion to suppress the unduly suggestive pre-trial

       identifications; move to exclude the tainted in-court identifications; and tender

       jury instructions regarding the lesser included offenses of voluntary

       manslaughter, involuntary manslaughter, and reckless homicide. He also

       argues that the post-conviction court did not consider issues raised in his

       amendment filed on September 24, 2015, which included that he was denied

       effective assistance of trial counsel when his counsel failed to tender jury

       instructions regarding the lesser included offenses of voluntary manslaughter,

       involuntary manslaughter, and reckless homicide, and failed to investigate and

       present evidence of mitigating circumstances.


[13]   The State argues that the post-conviction court rightly declined to consider

       Newson’s new amended claims because this Court did not approve them for

       further litigation. It also argues that, even if Newson could present new claims,

       his arguments are unavailing.


[14]   Even assuming that the post-conviction court should have considered Newson’s

       amended claims, reversal is not warranted. See Minor v. State, 641 N.E.2d 85,

       88 (Ind. Ct. App. 1994) (holding that “remand is not necessary where the facts

       underlying the claims are not in dispute and the issues are clear” and reviewing

       the petitioner’s allegations in his brief), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 7 of 11
[15]   “Res judicata is a legal doctrine intended ‘to prevent repetitious litigation of

       disputes that are essentially the same, by holding a prior final judgment binding

       against both the original parties and their privies.’” Ind. State Ethics Comm’n v.

       Sanchez, 18 N.E.3d 988, 993 (Ind. 2014) (quoting Becker v. State, 992 N.E.2d
697, 700 (Ind. 2013)). “It applies ‘where there has been a final adjudication on

       the merits of the same issue between the same parties.’” Id. (quoting Gayheart v.

       Newnam Foundry Co., Inc., 271 Ind. 422, 426, 393 N.E.2d 163, 167 (1979)). The

       Indiana Supreme Court has held:


                Stated in more detail:

                        1. the former judgment must have been rendered by a
                        court of competent jurisdiction;

                        2. the former judgment must have been rendered on the
                        merits;

                        3. the matter now in issue was or might have been
                        determined in the former suit; and

                        4. the controversy adjudicated in the former suit must have
                        been between the parties to the present action or their
                        privies.

       Id. (quoting Chemco Transp., Inc. v. Conn, 527 N.E.2d 179, 181 (Ind. 1988)). If

       any element is absent, res judicata does not apply. Id.


[16]   In this Court’s 2005 decision addressing Newson’s appeal from the denial of his

       initial petition for post-conviction relief, we noted difficulty in discerning the

       issues but also observed that he had “provided enough information and citation

       to law that we are able to discern the import of most of the ‘major claims.’”

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 8 of 11
       Newson, No. 49A02-0410-PC-855, slip op. at 3. We addressed Newson’s claim

       that his trial counsel was ineffective for failing to object to certain hearsay

       testimony of Sergeant Benjamin, ask certain follow-up questions of him, and

       thoroughly conduct an investigation with respect to Sergeant Benjamin’s

       testimony. Id. at 7. We addressed Newson’s contention that he received

       ineffective assistance of trial counsel because his counsel did not attempt to

       suppress the evidence of an out-of-court identification of Newson as the shooter

       and that the process and the photo array were unduly suggestive. Id. at 9. We

       also addressed Newson’s assertion that his counsel was ineffective in not

       tendering an instruction on the included offense of reckless homicide. Id. at 14-

       16.


[17]   Based upon the arguments in Newson’s initial post-conviction appeal and in his

       successive petition for post-conviction relief, we conclude that the controversy

       now in issue was or might have been determined by this Court in his previous

       appeal and that the doctrine of res judicata precludes Newson’s claims.3 See

       Arthur v. State, 663 N.E.2d 529, 532 (Ind. 1996) (affirming the denial of the

       defendant’s successive petition for post-conviction relief and observing that the




       3
         Newson asserts that the issue of his trial counsel’s failure to object to Sergeant Benjamin’s testimony
       regarding the statements made by individuals he refers to as Informants One and Two was not fully
       developed in his pro se brief in Cause No. 855 following the denial of his initial petition for post-conviction
       relief and cites to pages 624-626, and 637 of Petitioner’s Exhibit 1D. His initial brief in Cause No. 855
       mentioned that Sergeant Benjamin “testified to hearsay” and his reply brief cited pages 624-637, which
       contain the same pages he cites in his present appeal. Appellant’s Appendix Volume V at 8.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018               Page 9 of 11
       sole issue raised in the successive petition had been adequately raised and fully

       litigated in the first petition for post-conviction relief).


[18]   To the extent Newson argues that the post-conviction court’s application of res

       judicata worked a manifest injustice, he cites State v. Huffman, 643 N.E.2d 899

       (Ind. 1994), reh’g denied, in which the Court held that “[a] court has the power

       to revisit prior decisions of its own or of a coordinate court in any circumstance,

       although as a rule courts should be loathe to do so in the absence of

       extraordinary circumstances such as where the initial decision was ‘clearly

       erroneous and would work manifest injustice.’” Huffman, 643 N.E.2d at 901

       (quoting State v. Lewis, 543 N.E.2d 1116 (Ind. 1989) (quoting Christianson v. Colt

       Indus. Operating Corp. 486 U.S. 800, 817, 108 S. Ct. 2166, 2178 (1988))).

       Newson has not demonstrated either an extraordinary circumstance or manifest

       injustice.


[19]   With respect to Newson’s assertion that his claim regarding ineffective

       assistance at sentencing has not been addressed by any court, we observe that

       Newson had the opportunity to raise this issue and indeed did argue in his

       initial post-conviction proceeding that his trial counsel was ineffective for failing

       to object to some of the aggravating factors relied upon by the trial court at




       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018   Page 10 of 11
       sentencing. Further, We note that Newson’s criminal history is extensive4 and

       cannot say that reversal is warranted.


                                                      Conclusion

[20]   For the foregoing reasons, we affirm the post-conviction court’s denial of

       Newson’s petition for post-conviction relief.


[21]   Affirmed.


       Bailey, J., and Crone, J., concur.




       4
         His juvenile record included findings of theft as a class D felony, resisting law enforcement as a class A
       misdemeanor, battery as a class B misdemeanor, disorderly conduct as a class B misdemeanor, and operating
       a motor vehicle while under the influence of alcohol as a class A misdemeanor. As an adult, Newson was
       convicted of disorderly conduct and public intoxication as class B misdemeanors, refusal to identify as a class
       C misdemeanor, carrying a handgun without a license as a class D felony, and resisting law enforcement as a
       class A misdemeanor. The presentence investigation report indicates that Newson had accumulated ten
       referrals and five adjudications as a juvenile and that he had been placed on probation as an adult which
       resulted in a revocation.

       Court of Appeals of Indiana | Memorandum Decision 49A05-1708-PC-1785 | August 31, 2018           Page 11 of 11